The undersigned have reviewed the Compromise Settlement Agreement and the reasonableness of the attorneys fee requested by plaintiffs attorney. A one-fourth fee is the customary attorneys fee in workers compensation cases. However, the undersigned find the fee request in the amount of thirty-three and one-third percent reasonable in view of the nature of the case, the time expended, the fee contract entered into between the attorney and plaintiff, and the fact that the case was appealed to the Court of Appeals. Although the appeal was eventually withdrawn, plaintiffs attorney prepared the record on appeal and brief.
Therefore, that portion of Commissioner Riggsbees Order allowing a fee in the amount of twenty-five percent in hereby VACATED and IT IS HEREBY ORDERED that plaintiffs attorney shall receive a fee in the amount of thirty-three and one-third percent of the proceeds of the Compromise Settlement Agreement, to be deducted from the lump sum and paid directly to plaintiffs attorney.
All other portions of the Order filed June 13, 2000 shall remain in full force and effect.
                                  S/______________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
CONCURRING:
S/___________________ BERNADINE S. BALLANCE COMMISSIONER
S/_______________ DIANNE C. SELLERS COMMISSIONER